

116 HR 3639 IH: Standardizing State Department Parental Leave Act
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3639IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Ms. Houlahan introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of State to establish a standard parental leave policy applicable to
			 Department of State employees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Standardizing State Department Parental Leave Act. 2.Standardizing Department parental leave policies (a)PurposeThe purpose of this Act is to—
 (1)afford every employee at the Department of State equal access to leave and workplace flexibilities for childbirth, adoption, and foster care;
 (2)encourage the Department to work towards a parental leave policy that will help recruit and retain a dynamic, multi-talented, and diverse workforce capable of meeting the national security and foreign policy goals of the United States; and
 (3)determine the impacts of flexible leave policies on recruitment and retention rates. (b)Establishing standard parental leave policies (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall establish and implement a standard parental leave policy applicable to Department of State employees across all bureaus and offices within the Department and Missions abroad. Nothing in this section shall be construed to provide any new category of leave not otherwise provided by law.
 (2)ReportsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report describing—
 (A)the steps taken to implement the policy required under paragraph (1) across all bureaus and offices within the Department and Missions abroad; and
 (B)any costs associated with such policy. (3)Appropriate congressional committeesFor purposes of paragraph (2), the term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
					